VAN HOOMISSEN, J.
Husband appeals the trial court’s valuation of the parties’ real property and the award of certain real property to wife. Wife cross-appeals the amount of spousal support awarded to her. We affirm on appeal and modify the judgment on cross-appeal.
The parties were married for 24 years. They have three children, two of whom were emancipated at the time of trial. Both parties worked during the marriage. Wife worked outside the family businesses during the early years of the marriage and then began to manage one of three family businesses. The parties accumulated several parcels of real property. The trial court valued those parcels and distributed most of them as the parties had requested. That resulted in a nearly even distribution of assets. Husband was awarded custody of the parties’ minor child, and wife was ordered to pay child support of $150 monthly. Husband was ordered to pay temporary spousal support of $300 monthly for two years and $150 monthly for the next two years.
Husband argues that some real property awarded to him was overvalued and that some real property awarded to wife was undervalued. He also argues that the trial court erred in awarding certain parcels to wife. On de novo review, we find no reason to disturb the trial court’s valuations or its distribution of assets. See Coats and Coats, 64 Or App 594, 598, 699 P2d 370 (1983); Pullen and Pullen, 38 Or App 137, 142, 589 P2d 1145, rev den 286 Or 449 (1979); McCoy and McCoy, 28 Or App 919, 926, 562 P2d 207 (1977). Therefore, we affirm on appeal.
On cross-appeal, wife argues that, because the parties were married for 24 years and because husband was awarded properties and family businesses with greater income producing potential than those that she was awarded, she is entitled to a greater amount of spousal support and for a longer period of time. We agree. Wife was awarded some income-producing properties and a family business that had not made a profit. Husband was awarded some income-producing properties and two family businesses, both of which were making a profit. Wife should not be required to liquidate the assets that she was awarded in the property division in order to have an income that is not overly disproportionate to that of husband. *188See Pierce and Pierce, 70 Or App 24, 29, 688 P2d 114 (1984). Considering the length of the marriage and the other relevant factors, see ORS 107.105(l)(d), on de novo review, we modify the judgment to award wife spousal support of $800 per month for five years from the date of the original judgment and $500 per month for the next five years.
Affirmed on appeal; on cross-appeal, judgment modified to award wife $800 per month for five years from the date of the original judgment and $500 per month for the next five years. Costs to wife on appeal and cross-appeal.